Case 17-31192        Doc 34     Filed 05/13/19     Entered 05/13/19 15:52:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31192
         Bernard Macklin
         Jeanine A Macklin
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/18/2017.

         2) The plan was confirmed on 12/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/16/2018.

         5) The case was Dismissed on 02/06/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31192             Doc 34            Filed 05/13/19    Entered 05/13/19 15:52:37                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $11,470.00
           Less amount refunded to debtor                                 $3,030.01

 NET RECEIPTS:                                                                                               $8,439.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,003.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $397.16
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,400.16

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Collection Services                 Unsecured         181.00           NA              NA            0.00       0.00
 AmeriMark Premier                          Unsecured          95.00           NA              NA            0.00       0.00
 Ashro Lifestyle                            Unsecured         419.00        419.92          419.92          41.98       8.40
 Bureaus Investment Group Portfolio No 15   Unsecured         424.00        424.00          424.00          42.38       8.48
 BuyPowerCard                               Unsecured         200.00           NA              NA            0.00       0.00
 Capital One Bank                           Unsecured      2,640.00       2,640.40        2,640.40        263.93      52.82
 Cardworks/CW Nexus                         Unsecured      1,419.00            NA              NA            0.00       0.00
 Ccs/bryant State Bank                      Unsecured         158.00           NA              NA            0.00       0.00
 Chase Card                                 Unsecured      3,528.00            NA              NA            0.00       0.00
 Comenity Bank/Pottery Barn                 Unsecured      3,361.00            NA              NA            0.00       0.00
 Comenity Capital Bank/Paypal Credit        Unsecured         841.00        466.87          466.87          46.67       9.35
 Credit Acceptance Corp                     Secured        8,610.00       7,833.63        7,833.63           0.00       0.00
 First National Bank Of Omaha               Unsecured      1,052.00       1,052.07        1,052.07        105.17      21.03
 First Premier Bank                         Unsecured         700.00           NA              NA            0.00       0.00
 First Savings Credit Card                  Unsecured         867.00           NA              NA            0.00       0.00
 Ford Motor Credit Corporation              Secured       27,904.00     26,978.16        26,978.16           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         889.00        889.76          889.76          88.94     17.80
 JP Morgan Chase Bank NA                    Secured       67,793.00     67,271.85        67,271.85           0.00       0.00
 JP Morgan Chase Bank NA                    Secured        4,368.00           0.00            0.00           0.00       0.00
 K Jordan                                   Unsecured           0.00        203.85          203.85          20.37       3.69
 Mage & Price                               Unsecured         454.00           NA              NA            0.00       0.00
 Massey's                                   Unsecured           0.00        246.16          246.16          24.60       4.45
 Merrick Bank                               Unsecured         500.00      1,418.75        1,418.75        141.81      28.37
 Midland Funding LLC                        Unsecured         400.00        969.82          969.82          96.94     19.40
 Nicor Gas                                  Unsecured     10,444.00     10,607.19        10,607.19      1,060.27     212.15
 Portfolio Recovery Associates              Unsecured      1,991.00       1,991.49        1,991.49        199.06      39.83
 Quantum3 Group                             Unsecured      7,111.00       7,111.45        7,111.45        710.85     142.24
 Quantum3 Group                             Unsecured         285.00        329.17          329.17          32.90       6.59
 Quantum3 Group                             Unsecured      3,184.00       3,184.29        3,184.29        318.29      63.69
 Quantum3 Group                             Unsecured         685.00        685.15          685.15          68.49     13.69
 Regional Recovery Services Inc             Unsecured         206.00        206.20          206.20          20.62       4.12



UST Form 101-13-FR-S (9/1/2009)
Case 17-31192        Doc 34   Filed 05/13/19    Entered 05/13/19 15:52:37               Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal        Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid           Paid
 Resurgent Capital Services   Unsecured         824.00        837.34        837.34          83.70       16.76
 STATE COLLECTION SERVICE     Unsecured         260.00           NA            NA            0.00         0.00
 US Dept of Education         Unsecured      7,328.00       7,346.20      7,346.20           0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                              $67,271.85                 $0.00                 $0.00
       Mortgage Arrearage                                 $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                       $34,811.79                 $0.00                 $0.00
       All Other Secured                                  $0.00                 $0.00                 $0.00
 TOTAL SECURED:                                     $102,083.64                 $0.00                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00                 $0.00
        Domestic Support Ongoing                           $0.00                $0.00                 $0.00
        All Other Priority                                 $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $41,030.08           $3,366.97                 $672.86


 Disbursements:

         Expenses of Administration                         $4,400.16
         Disbursements to Creditors                         $4,039.83

 TOTAL DISBURSEMENTS :                                                                       $8,439.99




UST Form 101-13-FR-S (9/1/2009)
Case 17-31192        Doc 34      Filed 05/13/19     Entered 05/13/19 15:52:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
